DETAILED ACTION
Response to Amendment
1.	Examiner acknowledges and accepts amendments made to the claims, filed on August 11, 2022:
 	Claims 1-2 are pending;
	Claim 1 has been amended; and
	Claim 3-4 have been cancelled.

Response to Arguments
2.        	Applicant’s arguments, filed on August 11, 2022, have been fully considered but they are not persuasive.
Applicant’s arguments on pages 1-2,  
1) pertaining to claim 1, where applicant submits that applicant has further amended claim 1 to recite that the gain of a vertical-cavity surface-emitting laser is modulated periodically from below the regime of spontaneous emission to above the regime of spontaneous emission and back, which is not disclosed or suggested by Li.
However, it is the examiner’s interpretation that the limitation of “the gain of a vertical-cavity surface-emitting laser is modulated periodically from below the regime of spontaneous emission to above the regime of spontaneous emission and back” is not properly described in the application as filed; thereby the argument of this limitation is not persuasive.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.  The subject matter of “below the regime of spontaneous emission to above the regime of spontaneous emission” is not properly described in the application as filed. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828